Exhibit 10.2
REAL ESTATE PURCHASE CONTRACT
This Real Estate Purchase Contract (herein called the “Agreement”) is entered
into effective as of the date it has been signed by all parties, by and between
SOUTH PADRE ISLAND DEVELOPMENT, LLC, a Delaware limited liability company
(herein “Seller”), and PRIME FINANCIAL L.L.C., an Oklahoma limited liability
company, or its assigns (herein “Buyer”). LANDMARK LAND COMPANY, INC., a
Delaware corporation (“Landmark”), GERALD G. BARTON, an individual (“Barton”),
and JACK E. GOLSEN, an individual (“Golsen”), are executing this Agreement for
the specific purposes more particularly set forth herein.
R E C I T A L S:

  (a)  
Buyer desires to purchase from Seller the following:

  (i)  
that certain real property located in Cameron County, Texas, more particularly
described on Exhibit A” attached hereto (the “Land”);
    (ii)  
all right, title and interest of Seller in and to all streets, alleys, easements
and rights-of-way in, on, across, in front of, abutting or adjoining the Land
and any other appurtenances belonging thereto (collectively, the
“Appurtenances”); and
    (iii)  
all right, title and interest of Seller in and to all structures, sidewalks,
parking areas, access ways, landscaping and other improvements located on the
Land (collectively the “Site Improvements”).

The Land, Appurtenances and Site Improvements are hereinafter collectively
called the “Property.” The legal description for the Land used in the Deed
required of Seller under this Agreement will be based on the description of the
Land in the mutually acceptable Survey to be obtained pursuant to the terms of
this Agreement.
(b) Seller is willing to sell and convey the Property to Buyer on the terms and
conditions hereinafter set forth.
A G R E E M E N T S:
In consideration of the covenants contained herein and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Buyer, Landmark, Barton, and Golsen, as applicable, agree as follows:
Article 1 — Agreement to Buy and Sell
Seller hereby agrees to sell the Property to Buyer and Buyer hereby agrees to
purchase the Property from Seller, subject to the terms and conditions of this
Agreement.

 





--------------------------------------------------------------------------------



 



Article 2 — Purchase Price
The total purchase price for the Property (herein the “Purchase Price”) shall be
the sum of $2,500,000.00, payable as follows:
2.1 Earnest Money Deposit. Within two (2) business days after the full and final
execution of this Agreement by all parties and as a condition precedent to the
formation of this Agreement, Buyer shall deposit with Seller the sum of
$350,000.00 (the “Earnest Money Deposit”). If Buyer has not terminated this
Agreement pursuant to Section 4.5 below and the transaction contemplated by this
Agreement has not closed by October 15, 2011, through no fault of Seller, Buyer
shall deposit with Seller on or before October 15, 2011, the additional sum of
$100,000 (the “First Additional Earnest Money Deposit”) for an aggregate Earnest
Money Deposit of $450,000. If Buyer has not terminated this Agreement pursuant
to Section 4.5 below and the transaction contemplated by this Agreement has not
closed by November 15, 2011, through no fault of Seller, Buyer shall deposit
with Seller on or before November 15, 2011, the additional sum of $100,000 (the
“Second Additional Earnest Money Deposit”) for an aggregate Earnest Money
Deposit of $550,000. The First Additional Earnest Money Deposit and Second
Additional Earnest Money Deposit shall be deemed to be a part of the Earnest
Money Deposit under this Agreement. Except as otherwise set forth herein, the
Earnest Money Deposit shall be deemed non-refundable after the end of the
Inspection Period, as hereinafter defined. The Earnest Money Deposit shall be
applied against the Purchase Price on the Closing Date, as hereinafter defined.
Edwards Abstract and Title Co. (the “Title Company”), whose mailing address is
3111 West Freddy Gonzalez, Edinburg, Texas 78539, Attention: Ms. Diana Kaufold,
shall manage the closing of this transaction, and the Title Commitment will be
ordered through Ms. Diana Kaufold.
2.2 Intentionally Deleted.
2.3 Cash at Closing. On the Closing Date, Buyer shall pay to Seller the balance
of the Purchase Price in cash or other immediately available funds, subject to
the prorations and adjustments set forth below.
Article 3 — Title and Survey
3.1 Title Commitment. Within ten (10) days after the Effective Date, Seller
shall provide to Buyer a title commitment (the “Title Commitment”) covering the
Land and Appurtenances which binds Stewart Title Company (the “Title Insurer”)
to issue at Closing a Texas ALTA Owner’s Policy of Title Insurance (the “Title
Policy”) in the full amount of the Purchase Price; and true and correct copies
of any and all instruments referenced in the Title Commitment which constitute
exceptions or restrictions upon the title of Seller, or constitute liens and/or
curative title matters disclosed in the Title Commitment (the “Title
Documents”).
3.2 Survey. Within ten (10) days after the Effective Date, Seller shall provide
to Buyer, prepared by Ferris & Flinn, LLC, a current on-the-ground survey of
each of the four tracts of Land that comprise the Property dated after the
Effective Date (“Survey”). The Survey, whether new or updated, shall be prepared
in accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by ALTA, ACSM, and NSPS in 2011,
and meeting the “Minimum Angle, Distance, and Closure Requirements for Survey
Measurements Which Control Land Boundaries for ALTA-ACSM Land Title Surveys” and
containing items 1, 2, 3, 4, 5, 6, 7(a), 7(b)(2), 8, 9, 10, 11, 13, 14, 15, 16,
18, 19 and 20 of Table A to those standards. In addition, Seller shall provide
to Buyer, within ten (10) days after the Effective Date, a survey depicting the
location of any proposed roadways and other easements that Seller proposes to
reserve in the Deed, and the proposed roadways and other easements shall also be
depicted and located on the applicable Survey of the Land. Buyer has retained
Pena Engineering of McAllen, Texas, to review the Survey for Buyer. Seller shall
cause Ferris & Flinn, LLC to cooperate with Pena Engineering in the preparation
of a final Survey of the Property that is mutually acceptable to Seller and
Buyer, and a surveyor certification, in a form mutually acceptable to the Buyer
and Ferris & Flinn, LLC, shall be affixed to the Survey of each tract of Land
comprising the Property, and to the survey of any proposed roadways and other
easements that Seller proposes to reserve in the Deed.

 

2



--------------------------------------------------------------------------------



 



3.3 Title Review. After Buyer has received the last item to be furnished
pursuant Sections 3.1 and 3.2 above, Buyer shall have the later of ten
(10) business days or the end of the Inspection Period within which to review
all of said items and notify Seller in writing (the “Objection Notice”) of
Buyer’s objections (the “Title Objections”) to any matters contained therein.
Any matters described in the Title Commitment or Survey to which Buyer does not
object shall be deemed to be “Permitted Exceptions” to title under this
Agreement. Any matters affecting the condition or title to the Land which first
arise after the later of the effective time of the Title Commitment or the
Survey and before the Closing shall be deemed Title Objections, unless Buyer
otherwise waives the same in writing or closes the Transaction without written
objection. Seller agrees to notify Buyer promptly upon Seller becoming aware of
any Title Objection coming into existence after the date of the Title
Commitment.
3.4 Cure or Noncure of Title Objections. Seller shall have until the Closing to
cure the Title Objections. Seller shall not be obligated to cure or attempt to
cure any Title Objection, other than voluntary mortgage liens or other
liquidated sums secured by a lien filed against the Property, and shall in no
event incur any liability to Buyer by reason of any failure or refusal to cure
any Title Objection. Seller shall bear the cost of curing any Title Objections
which it does elect or attempt to cure. Seller agrees, within five (5) business
days of its receipt of the Objection Notice, to notify Buyer of any Title
Objections which Seller determines it is unwilling or unable to cure. In the
event that Seller has indicated its unwillingness or inability to cure a Title
Objection or, in the alternative, if Seller does not give such a notice of its
inability or unwillingness to cure such a defect and all Title Objections are
not cured by the Closing Date, Buyer’s exclusive rights under this Agreement
shall be either:

  (i)  
to waive any such uncured Title Objections, close the Transaction without
reduction in the Purchase Price and accept such title as Seller is able to
convey, and by such waiver and acceptance Buyer shall be deemed to have waived
any and all claims and/or causes of action against Seller for damages or any
other remedies for any and all defects in and/or exceptions to the title to the
Property associated with such uncured Title Objections; or
    (ii)  
to terminate this Agreement by notifying Seller and the Title Company in
writing, in which event Seller shall return the Earnest Money Deposit to Buyer
within five (5) calendar days of the termination of the Agreement, Seller shall
bear the cost of all title work, including the Survey and the survey
consultation services of Pena Engineering, procured in connection with this
Agreement and thereafter Seller and Buyer shall have no further rights or
obligations hereunder.

Article 4 — Seller’s and Golsen’s Representations and Agreements; Inspection
Period
4.1 Representations, Warranties and Agreements by Seller and Golsen. Seller and
Golsen, as applicable, hereby represent and warrant to Buyer, and agree with
Buyer, as follows:
4.1.1 Ownership, Tenants and Liens. Seller represents, warrants and agrees that
Seller has good and indefeasible, fee simple title to the Property, and that on
the Effective Date and on the Closing Date, except as otherwise permitted in
this Agreement as to Lease (hereinafter defined) there are and will be no
tenants of the Property, or any portion thereof, and no other parties in
possession of any portion of the Property claiming under Seller. Seller also
represents, warrants and agrees that as of the Closing Date, the Property will
be free and clear of all liens and security interests, and that Seller will
direct the Title Company to deliver to International Bank of Commerce the
portion of the Purchase Price that is required by the bank in order for
International Bank of Commerce to release its liens and security interest
against the Property.

 

3



--------------------------------------------------------------------------------



 



4.1.2 No Pending Condemnation. Seller represents, warrants and agrees that on
the Effective Date and on the Closing Date, there are no pending any eminent
domain proceedings or special assessments of any nature with respect to the
Property or any part thereof. Seller has not received any notices of any eminent
domain proceedings or special assessments being contemplated with respect to the
Property or any part thereof, and Seller does not have any knowledge of any such
other actions being contemplated.
4.1.3 Seller Authority. Seller represents, warrants and agrees that Seller has
full power, authority and legal right to execute and deliver this Agreement and
to perform and observe the covenants and agreements contained herein.
4.1.4 No Payments to Golsen or to LSB Industries, Inc. Seller and Golsen agree
that no portion of the Purchase Price shall be used, directly or indirectly, to
repay any indebtedness (a) owing to Golsen, or (b) owing from Landmark to any
limited liability company of which Golsen is or was a member (as applicable, a
“Golsen Obligee”). If any portion of the Purchase Price is used in violation of
this Section, Golsen agrees that any such amount (the “Mandatory Refund Amount”)
shall become a personal obligation of Golsen to Seller. Immediately upon receipt
by Golsen or the Golsen Obligee of the Mandatory Refund Amount, the Mandatory
Refund Amount shall be immediately due and payable to Seller with interest on
the unpaid principal balance at a rate which is equal to the “Prime Rate” as
quoted in the then most recently published issue of The Wall Street Journal,
plus Two Percent (2%).
4.1.5 Continuing Representations. Seller’s and Golsen’s foregoing
representations, warranties and agreements shall be deemed continuing and,
unless written notice to the contrary is given to Buyer on or before the
Closing, the same shall be true and correct on and as of the Closing with the
same force and effect as if made at that time. Golsen’s and Seller’s agreements
contained in Section 4.1.4 above shall survive the Closing.
4.2 Inspection Period. Buyer shall have the later of (i) thirty (30) days from
the Effective Date, or (ii) twenty days after the Buyer’s receipt of the last
item to be furnished pursuant to Sections 3.1 and 3.2 above (“Inspection
Period”) to ascertain, in Buyer’s sole and exclusive discretion, whether the
Property is suitable for Buyer’s intended development, use, and/or investment
objectives. Buyer, at Buyer’s sole expense, may study and investigate the
Property in any reasonable way to enable Buyer to determine the suitability of
the Property for its purposes. Such study and investigation may include but not
be limited to, conducting a Phase I environmental study (the “Phase I”) on the
Property. Seller hereby grants to Buyer, Buyer’s contractors, licensees, agents,
servants, employees, officers, and directors all licenses and permissions
necessary to conduct the Phase I for the term of the Inspection Period, subject
only to Buyer’s obligation to restore and repair any damage caused by any
physical investigations, inspections, testing, sampling, or other entry onto the
Property. Without limiting the ability of Buyer and its representatives to
inspect the Property, Buyer shall specifically be allowed to perform inspections
of the Property (“Environmental Inspections”) for the presence of PCB emissions,
hazardous wastes, asbestos, ACMs, and other hazardous or toxic materials.
4.3 Inspection.
4.3.1 Inspection of Premises. As part of its evaluation during the Inspection
Period, Buyer and its representatives may, at all reasonable times during normal
business hours, enter upon the Property to conduct reasonable soil tests and
other appropriate on-site evaluations to ascertain whether the Property is
suitable to meet Buyer’s objectives. Buyer shall bear the cost of all such
inspections or tests.

 

4



--------------------------------------------------------------------------------



 



4.3.2 Inspection of Documents. Within five (5) days after the full execution of
this Agreement, Seller shall deliver to Buyer the following documents (herein
“Property Documents”):
(i) Copies of all service, maintenance, management or other contracts, if any,
relating to the ownership of the Property as to which Seller or its agent;
(ii) Copies of any soil, engineering or environmental studies, audits, reports
or surveys relating to the Property; and
(iii) Such information as Buyer may reasonably request and as may be reasonably
available to Seller concerning maintenance and repair expenses relating to the
Property for the preceding three (3) years.
All of the Property Documents are confidential and shall not be distributed or
disclosed by Buyer to any person or entity not associated with Buyer. If the
transaction fails to close for any reason whatsoever, Buyer shall return to
Seller all of the Property Documents which Seller has delivered to Buyer.
4.4 Indemnity. Buyer agrees to indemnify and hold Seller harmless from and
against any and all liens, claims, causes of action, damages, liabilities, and
expenses (including reasonable attorneys’ fees) arising from any act, omission,
or negligence of Buyer or Buyer’s contractors, licensees, agents, servants,
employees, officers, and directors, or arising from any accident, injury, or
damage whatsoever occurring on or about the Property or any part thereof, by
reason of Buyer’s conducting the soil tests, and engineering work and other
evaluation herein described, including but not limited to the Phase I, and shall
restore the Property to its present condition to the extent reasonable under the
circumstances. Buyer’s obligations under this Section 4.4 shall survive the
termination of this Agreement and shall survive the Closing.
4.5 Termination. If Buyer determines that the Property is not suitable for
Buyer’s purposes, as determined in Buyer’s absolute discretion, then Buyer shall
deliver written notice thereof to Seller no later than the date of expiration of
the Inspection Period. If the termination notice is timely given, then this
Agreement shall terminate except for matters that expressly survive termination
of this Agreement, the parties hereto shall be released from any further
obligations hereunder, and Seller shall return the Earnest Money to Buyer within
five (5) calendar days of the termination of this Agreement. If Buyer does not
timely give notice, then this Agreement shall continue in full force and effect,
Buyer shall be deemed to have waived its right to terminate this Agreement
pursuant to this Section 4.5.
4.6 Operation and Maintenance Prior to Closing. From the Effective Date until
the Closing Date or earlier termination of this Agreement, Seller shall:
(i) operate, maintain and repair the Property, or cause the Property to be
operated, maintained and repaired, diligently and in the ordinary course of
business and in the same manner as the Property is being operated, maintained
and repaired during the Inspection Period;
(ii) not, without the prior written consent of Buyer, enter into any written or
oral service contracts or other agreements with respect to the Property that
will not be fully performed by Seller on or before the Closing Date, or that
will not be cancelable by Buyer at any time and without liability, premium or
other cost on or after the Closing Date; and

 

5



--------------------------------------------------------------------------------



 



(iii) advise Buyer promptly of any litigation, arbitration, condemnation, or
administrative (including, without limitation, zoning, variance, code
enforcement and regulatory) proceedings before any officer, court, board,
governmental body or agency which concerns or affects the Property and of which
Seller receives actual notice after the date hereof (e.g. a proposed change in
the zoning classification of any property within 300 feet of the Land, the
filing of a statutory lien against the Property, etc.).
4.7 Seller Proposed Reservations and Conditions. Within ten (10) days of the
Effective Date, Seller shall propose to Buyer, and Buyer and Seller, prior to
the expiration of the Inspection Period, shall mutually agree on the terms of:
(i) any roadways and other easements associated with the Property that Seller
proposes to reserve in the Deed, or in a separate instrument, to be recorded at
Closing; and (ii) any additional restrictions that Seller proposes to impose on
any of the Property in the Deed, or in a separate instrument, to be recorded at
Closing; collectively, the “Reserved Easements and Restrictions”). If Buyer
finds any of the proposed Reserved Easements and Restrictions to be
unacceptable, Buyer may terminate this Agreement.
4.8 Re-subdivision of the Property and Grant of Easements. Seller agrees to
co-operate with Buyer, after the Closing, in the re-subdivision of the Property,
to the extent re-subdivision is required or desired by Buyer, including the
Seller’s grant of any easements on Seller’s remaining property for the benefit
of the Property to the extent such easements are reasonably necessary in order
for Buyer to develop, use and/or market the Property. Buyer’s obligations under
this Section 4.8 shall survive the Closing.
4.9 Geothermal HVAC Equipment. At Closing, Seller will enter into an agreement,
in a form mutually acceptable to Seller and Buyer, obligating Seller to use
reasonable efforts to market and develop Seller’s (and its parent and
subsidiaries) remaining property in Cameron County, Texas, utilizing Climate
Master, Inc. geothermal heating, ventilation and air conditioning equipment,
where technically feasible and economically practical, including on the Property
if re-acquired pursuant to the Put Options. Buyer’s obligations under this
Section 4.9 shall survive the Closing.
4.10 Landmark Warrants. At the Closing, Landmark will issue to Buyer warrants
authorizing Buyer to purchase, for up to seven years following the Closing, up
to 1,000,000 shares of Landmark’s common stock, at $1.00 per share. The right of
Buyer to acquire any unexercised warrants, however, terminates on the closing
and funding on the Put Option Property (as hereinafter defined) following
Buyer’s exercise of one or both Put Options (as hereinafter defined). The form
of the definitive agreement on the warrants will be agreed to by Seller,
Landmark, Barton and Buyer during the Inspection Period, and if the parties
cannot agree on the form of the definitive agreement, Buyer may terminate this
Agreement, and the Earnest Money Deposit shall be returned to Buyer,
4.11. Agricultural Lease on a Portion of the Property. Seller has advised Buyer
that an unrecorded agricultural lease (“Lease”) exists on Tract One and Tract
Two of the Property. During the Inspection Period, Seller will provide Buyer a
copy of the Lease, and Buyer, at its option, may require that the Lease be
terminated as of Closing, or that prior to the expiration of the Inspection
Period, the Seller, the tenant under the Lease, and Buyer, negotiate the terms
of a mutually acceptable assumption of the Lease, or a new lease between Buyer
and the tenant under the Lease, as to Tract One and Tract Two of the Property.

 

6



--------------------------------------------------------------------------------



 



Article 5 — Environmental Condition of the Property
5.1 Environmental Condition of the Property. Seller represents and warrants to
Buyer that it has no current actual knowledge of any prior or current
Environmental Conditions affecting the Property or any prior or current
violations of Environmental Law with respect to the Property, nor does Seller
have any current actual knowledge of any prior or current regulatory actions
taken with respect to the Property regarding an actual or alleged Environmental
Condition. Further, Seller represents that it has received no written notice of,
and has no other current actual knowledge of, any pending or threatened claims
or other restrictions of any nature related to any Environmental Condition or
arising under Environmental Law with respect to the Property.
For purposes of Section 5.1, the following terms have the following meanings:
“Environmental Condition” means (i) the existence of any Hazardous Material in,
or the Release of any Hazardous Material to, soil or groundwater at, on, or
underlying the Property; (ii) the existence of any Hazardous Material in, or
Release of any Hazardous Material to, soil or groundwater at, on or underlying
other properties which is emanating from the Property; or (iii) the presence of
any Hazardous Material on the Property.
“Environmental Law” means any applicable federal, state or local statute,
ordinance, rule, regulation, guidance document, requirement, code, resolution,
order, or decree (including consent decrees and administrative orders) as now in
effect or hereafter amended which regulates the use, generation, handling,
storage, treatment, transportation, decontamination, clean-up, removal,
encapsulation, enclosure, abatement or disposal of any Hazardous Material and
those which regulate the protection of environmentally sensitive areas.
“Hazardous Material” means any substance that poses a threat to, or is regulated
to protect, human health, safety, public welfare, or the environment, including
without limitation: (a) any “hazardous substance,” “pollutant” or “contaminant,”
and any “ petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601) (“CERCLA”), (b)
“solid waste” as defined by the federal Solid Waste Disposal Act [42 U.S.C. §
6901 et seq] (c) asbestos or a material containing asbestos,(f) any material
that contains lead or lead based paint, (d) polychlorinated biphenyls, (h) any
radioactive material; (i) urea formaldehyde, (j) putrescible materials,
(k) infectious materials, (l) toxic microorganisms, including mold, or (l) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Laws.
“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, migration, or
disposing.
5.2 Reports and Tests. Seller represents and warrants to Buyer that it has
delivered, or shall deliver in accordance with Section 4.3.2, to Buyer true and
complete copies of all reports, studies, analyses, tests or monitoring that
constitute all documents possessed by Seller that pertain to (i) Hazardous
Materials on, in, under or about the Property, (ii) the Environmental Condition
of the Property or (iii) compliance of the Property with Environmental Laws.

 

7



--------------------------------------------------------------------------------



 



Article 6 — Closing
6.1 Closing. If this Agreement has not been terminated, the closing of the
transaction contemplated herein shall be held within thirty (30) days from the
expiration of the Inspection Period (the “Closing”). The Closing shall be
effected through an escrow to be opened by the parties with the escrow
department of the Title Company, and the actual date on which the Closing is
consummated is called the “Closing Date.” The Closing of this transaction may
take place through an exchange of documents delivered to the Title Company using
overnight courier service, electronic mail, or facsimile. After the expiration
of the Inspection Period, Buyer may, at its option, extend the Closing Date by
two (2) additional periods of not more than fifteen (15) days each provided
Buyer has timely paid the First Additional Earnest Money Deposit, and if
applicable, the Second Additional Earnest Money Deposit. The following procedure
shall be followed by the parties in connection with the Closing:
6.1.1 Seller. At the Closing, Seller shall deliver or cause to be delivered to
Buyer the following:
(i) General Warranty Deed. A General Warranty Deed (the “Deed”), in the form
attached hereto as Exhibit B, conveying to Buyer the Real Property, subject only
to the Permitted Exceptions.
(ii) FIRPTA Affidavit. An affidavit in form and substance satisfactory to Buyer
stating that Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code and implementing regulations.
(iii) Proof of Authority. Such evidence as to the authority of Seller to enter
into this Agreement and to discharge the obligations of Seller pursuant hereto
as Buyer or the Title Company shall reasonably require.
(iv) Proforma Title Policy; Marked Title Commitment. A proforma copy of the
Title Policy or original of the Title Commitment, marked and executed by the
agent of the Title Insurer, unconditionally obligating the Title Insurer
(subject to the satisfaction of matters listed on Schedule C of the Title
Commitment) to deliver to Buyer the Title Policy insuring Buyer as the owner of
the indefeasible fee simple title to the Land and Site Improvements and the
holder of the dominant estate in and to the Appurtenances, if any, subject only
to the Permitted Exceptions, together with such endorsements as Buyer may
reasonably request.
(v) Proration Amounts. Such payments to Buyer (or credits against the Purchase
Price) as may be required to effect the prorations required by this Agreement.
If the ad valorem tax statements on the Property for the calendar year of
Closing have been issued as of the Closing Date, the ad valorem taxes on the
Property through the calendar year of Closing shall be paid. If the Property is
included with other real property under one or more ad valorem tax account
numbers, all ad valorem taxes through the calendar year of Closing associated
with those ad valorem tax account numbers shall be paid at Closing.
(vi) Additional Documents. Such additional documents, including lien and
possession affidavits, lien releases, financing statement termination
statements, the definitive agreement concerning the warrants addressed in
Section 4.10 hereof, an assumption of the Lease or a new lease as contemplated
in Section 4.11 hereof, and other documents as may be reasonably requested by
Buyer or the Title Company to consummate the Transaction. In addition, documents
addressing the Reserved Easements and Restrictions, and the terms of Section 4.9
shall be executed and delivered.

 

8



--------------------------------------------------------------------------------



 



6.1.2 Buyer. At Closing, Buyer shall deliver or cause to be delivered to Seller
the following:
(i) Purchase Price. The Purchase Price, subject to adjustments and prorations as
provided in this Agreement, in immediately available United States funds.
(ii) Proof of Authority. Such evidence as to the authority of Buyer to enter
into this Agreement and to discharge the obligations of Buyer pursuant hereto as
Seller or the Title Company shall reasonably require.
(iii) Additional Documents. Such additional documents as may be reasonably
requested by Seller or the Title Company to consummate the Transaction, and
documents addressing the matters in Section 4.8 Section 4.9, Section 4.10 and
Section 4.11.
(iv) Possession. Possession of the Property will be given to Buyer on the
Closing Date, free from all parties claiming a right to possession or having
claims against the Property or pursuant to contractual rights approved or agreed
to be assumed by Buyer in writing.
Article 7 — Taxes, Prorations, and Brokerage
7.1 Costs and Prorations. Seller shall pay the following Closing costs: Seller’s
attorney’s fees, the cost of the Title Policy, the cost of the Survey, the cost
of Buyer’s consulting surveyor, Pena Engineering, the cost to cure any Title
Objections, all transfer taxes, the cost to prepare and record the Deed, the
cost associated with the preparation and recording of documents in Section 4.8
and Section 4.9, the Closing fee charged by the Title Company, and any other
costs of Seller specified elsewhere in this Agreement. Buyer shall pay the
following Closing costs: Buyer’s attorney’s fees, any costs associated with
Buyer’s financing of the acquisition of the Property, and any other costs of
Buyer specified elsewhere in this Agreement. Any Closing costs not specifically
allocated above or elsewhere in this Agreement shall be allocated in accordance
with usual and customary practice in the locality of the Property, provided, if
no usual or customary practice exists, such other costs will be borne by the
Seller.
7.2 Prorations. The income and expenses of the Property will be prorated as of
the Closing Date and the Purchase Price will be adjusted on the following basis:
(i) Accounts Payable. All sums due for accounts payable by Seller which were
owing or incurred by the Property prior to the Closing Date will be paid by
Seller. Buyer will furnish to Seller any bills for such period received after
the Closing Date for payment, and Buyer will have no further obligation with
respect thereto. All accounts payable by the owner of the Property incurred on
and after the Closing Date will be paid by Buyer.
(ii) Taxes. All real and personal property ad valorem taxes assessed against
Seller and the Property for all years preceding the year in which Closing
occurs, and any matured and unmatured installments of special assessments with
respect to the Property, shall be paid by Seller. The real and personal property
taxes for the year in which Closing occurs shall be prorated on a calendar year
and per diem basis as of the Closing Date, and Seller agrees to accept as a
credit against the Purchase Price the portion attributable to the period prior
to the Closing Date. After the ad valorem taxes for the year of closing are
finally determined, Seller and Buyer shall adjust the prorations, in cash, based
on the actual ad valorem taxes due for the year of closing, and Seller shall pay
to Buyer, within ten days of such determination, any amounts owed to Buyer, or
Buyer shall refund to Seller, within such ten day period, any amounts to be
refunded to Seller. Subject to the proration adjustment between Seller and
Buyer, Buyer agrees to pay all real and personal property taxes for the year in
which Closing occurs and subsequent years. Seller discloses to Buyer that a
portion of the Property (i.e., Tract One and Tract Two) is the subject of
special valuation and reduced tax assessments pursuant to the provisions of
Chapter 23, Subchapter D, of the Texas Tax Code. Tract Three and Tract Four of
the Property, however, are not the subject of special valuation and reduced tax
assessments pursuant to the provisions of Chapter 23, Subchapter D, of the Texas
Tax Code, or under any other provision of law with respect to any period before
the closing, and that any additional taxes, penalties or interest associated
with any prior special valuation or reduced tax assessments, including pursuant
to the provisions of Chapter 23, Subchapter D, of the Texas Tax Code are paid.
If the calendar year of Closing, or any prior calendar years, are included in
the ad valorem tax years used in the computation of the rollback taxes payable
when a change in use is triggered by Buyer on Tract One or Tract Two, Seller
will pay the portion of the roll-back taxes associated with those ad valorem tax
years within fifteen days of Buyer’s written request to Seller to pay such
roll-back taxes. Buyer is responsible for the payment of rollback taxes for any
calendar years not the responsibility of Seller. Seller, Landmark and Buyer, at
Closing, will execute an agreement concerning the payment of roll-back taxes,
and Landmark will guarantee Seller’s payment of any roll-back taxes that are
Seller’s obligation under this Agreement. The terms of this sub-section shall
survive the Closing.

 

9



--------------------------------------------------------------------------------



 



(iii) Method of Proration. In the event that the apportionments hereinabove
provided for result in a credit balance to the Buyer, such sum shall be applied
against the Purchase Price at the Closing. In the event the apportionments
hereinabove provided result in a credit balance to the Seller, such credit
balance shall be added to the Purchase Price payable at Closing.
(iv) Survival. The obligations in Section 7.2 shall survive the Closing.
7.3 Brokerage. Neither of the parties to this Agreement has a contract with a
broker, and no brokerage fees will be paid in connection with the sale and
purchase pursuant to this Agreement.
7.4 Attorneys’ Fees. Except as expressly otherwise provided in this Agreement,
each party shall pay the fees of its attorneys and any other professionals who
advised it in connection with the negotiation, execution, investigations, and
closing of the transaction contemplated by this Agreement. If any legal action
is instituted between Seller, Buyer, or escrow holder in connection with this
Agreement, the Property or the Earnest Money, the prevailing party shall be
entitled to recover from the losing party all of its costs and expenses,
including court costs and reasonable attorneys’ fees.
Article 8 — Risk of Loss
8.1 Eminent Domain. In the event all or any portion of the Property, or any
access to the Property, or any interest in the Property is taken or is
threatened to be taken by eminent domain (whether or not an eminent domain
proceeding is actually commenced) prior to Closing, Seller shall immediately
notify Buyer in writing (the “Eminent Domain Notice”) which shall include a
description in reasonable detail of the property or interest therein to be taken
and Seller’s good faith estimate of the cost to repair or restore any damage to
or loss of the Property which would be occasioned by the taking. In such event
Buyer may, at its sole election, terminate this Agreement by giving written
notice of such election to Seller and the Title Company not later than the
earlier of (i) the last business day prior to scheduled Closing Date, provided,
however, in no event shall Buyer be required to give notice of such election
sooner than five (5) business days after receipt of the Eminent Domain Notice,
and the Closing shall be adjourned, if necessary, to accommodate such period, or
(ii) the fifteenth (15th) calendar day after Buyer’s receipt of the Eminent
Domain Notice. If Buyer so elects to terminate this Agreement, the Earnest Money
Deposit shall be returned to Buyer and neither party shall have any further
rights or obligations under this Agreement. Buyer’s failure to give timely
notice to terminate this Agreement as provided above shall be deemed to be an
election to proceed to close the Transaction in accordance with the terms of
this Agreement. In such latter event, Buyer shall be entitled to participate in
the taking proceeding or the negotiations regarding the taking award, and Seller
shall assign to Buyer at Closing Seller’s right, title and interest in any
taking award which remains unpaid to Seller in connection with such taking.
Further in such event, Buyer shall receive as a credit against the Purchase
Price the amount of any taking award previously paid to Seller in connection
with the taking and not used in the repair or restoration of the Property prior
to Closing. As used herein a “taking” shall be deemed to include a voluntary
conveyance in lieu of a taking by eminent domain.

 

10



--------------------------------------------------------------------------------



 



Article 9 — Put Options
9.1 Put Options. As used in this Article 9 the term “Put Option Property” will
mean the Land, Appurtenances, and any Site Improvements existing at the date a
Put Option hereunder is exercised. Landmark hereby grants to Buyer a put option
(“Put Option One”) to sell to Landmark the Put Option Property existing at the
time Put Option One is exercised (the “Put Option One Exercise Date”). Barton
hereby grants to Buyer a put option (“Put Option Two”) to sell to Barton the Put
Option Property existing at the time Put Option Two is exercised (the “Put
Option Two Exercise Date”). Put Option Two shall be binding on Barton, his
heirs, devisees, legatees, successors, and assigns. Put Option One and Put
Option Two (herein sometimes collectively called the “Put Options” or
individually a “Put Option”) are only exercisable after the fifth (5th)
anniversary of the date the Deed is recorded and on or before the sixth (6th)
anniversary of the date the Deed is recorded (“Put Option Term”). Buyer may
elect to exercise one or both Put Options. If Buyer elects to exercise both Put
Options concurrently, the Put Options shall be deemed joint and several
obligations of Landmark and Barton. Buyer may collect the Put Option Purchase
Price from Landmark and/or Barton and convey the Put Option Property to Landmark
and Barton as tenants in common. Notwithstanding the foregoing, Landmark and
Barton may agree among themselves which will acquire the Put Option Property, or
in what divided or undivided interests they will acquire the Put Option
Property, and how the obligation to pay the Put Option Purchase Price will be
allocated among them. Buyer agrees to cooperate with such internal agreements
but only if the Put Option Property is timely acquired for the total Put Option
Purchase Price.
9.2 Exercising Put Option(s). Buyer may exercise the Put Options during the Put
Option Term by sending written notice of Buyer’s election to exercise the Put
Option(s) (the “Put Option Exercise Notice(s)”).
9.3 Put Option Purchase Price. The purchase price for the Put Option Property
(the “Put Option Purchase Price”) shall be shall be equal to the Purchase Price
together with interest thereon from the Closing Date (of Buyer’s acquisition of
the Property) until the Put Option Exercise Date at the annual rate of Ten
Percent (10%) per year, not compounded. In other words, the Put Option Purchase
Price will be determined as if Buyer had loaned Landmark and Barton the Purchase
Price on the date of Closing and Landmark and/or Barton are jointly and
severally obligated to repay the same, with annual interest at Ten Percent
(10%), not compounded, on the applicable Put Option Exercise Date. The intent of
this Article 9 is for Landmark and Barton to jointly and severally guarantee
Buyer a Ten Percent (10%) return on its investment in the Property (less closing
costs to consummate the Put Option)s)) over a period ending on the Put Option
Exercise Date, but with such guarantee to expire if not exercised, on the sixth
(6th) anniversary of the date the Deed is recorded.
9.4 Other Terms of Sale Pursuant to Put Option. The purchase and sale of the Put
Option Property shall be consummated within thirty (30) days after the giving of
the Put Option Exercise Notice(s). Landmark and Barton agree to accept title to
the Put Option Property pursuant to a special warranty deed from Buyer (i.e.
subject to the same title exceptions as contained in the Deed). Landmark and
Barton further agree to accept the Put Option Property in its current physical
condition, and if applicable, subject to such additional physical matters
arising after the Closing Date provided such additional matters do not
materially adversely affect the value of the Put Option Property. The closing
costs relating to the consummation of the Put Option(s) and the allocation
thereof among the Buyer (as seller), and Landmark and Barton (as buyers) shall
be the same as set forth in Section 7.1; provided, however, Buyer shall not be
obligated to furnish a survey of the Put Option Property. The income and
expenses of the Put Option Property will be prorated as of the closing date of
the consummation of the Put Option and the Put Option Purchase Price will be
adjusted on the same basis as set forth in Section 7.2 above.

 

11



--------------------------------------------------------------------------------



 



9.5 Golsen Subordination. Golsen has represented that he has loaned
$1,076,770.83 to Barton (the “Golsen Loan”) pursuant to a promissory note dated
March 2, 2011. Golsen has agreed to subordinate his right to be repaid the
Golsen Loan to Buyer’s prior right to be paid all sums that may become due and
owing pursuant to the exercise of the Put Options. Therefore, Golsen agrees the
Golsen Loan shall at all times be subordinate and inferior in right of payment
to Buyer’s right to be paid any amount becoming due under the Put Options. In
furtherance of Golsen’s subordination agreement set forth above, Golsen and
Barton further agrees as follows:
(i) During the Put Option Term and any period thereafter if a Put Option has
been exercised and not full performed by Landmark and/or Barton:
(a) Golsen will not ask, demand, sue for, take or receive from Barton (or from
any assumptor or guarantor of the Golsen Loan, any nominee of any thereof, or
otherwise), by set-off or in any other manner, or retain, any payment or
distribution on account of the Golsen Loan (whether principal, interest or
otherwise), nor will Golsen ask, demand or receive any security for all or any
part of the Golsen Loan;
(b) Golsen hereby directs Barton not to make, and Barton hereby agrees not to
make, any payments on the Golsen Loan until the earlier satisfaction or
expiration of all Put Option obligations by Landmark and/or Barton;
(c) Golsen will not declare all or any part of the Golsen Loan owing to Golsen
due and payable by reason of any default or any other reason, or commence, or
join with any other creditor in commencing, any proceeding against the Barton
under any bankruptcy, reorganization, readjustment of debt, suspension of
payments, receivership, liquidation or insolvency law or statute now or
hereafter in effect (“Proceedings”);
(d) if the Barton makes an assignment for the benefit of creditors or any
Proceedings are commenced by or against Barton, then and in any such event and
at any time thereafter, Golsen will, upon the written request of Buyer, (1) duly
and promptly take such action as may be required by Buyer to collect the Golsen
Loan for the account of Buyer (to be held by Buyer as security for the
performance of the Put Option obligations and without allowance of interest
thereon) and/or to file appropriate proofs of claim in respect of the Golsen
Loan; (2) authorize and empower (and Golsen hereby authorizes and empowers)
Buyer to vote the full amount of the Golsen Loan in any Proceeding affecting
Barton and in any meeting of creditors of Barton, and (3) duly and promptly
execute and deliver to Buyer or its representatives on demand such powers of
attorney, proofs of claim and other instruments as may be requested by Buyer or
its representatives in order to enable Buyer to (A) enforce any and all claims
upon or with respect to the Golsen Loan; (B) collect and receive any and all
such payments or distributions which may be payable or deliverable at any time
upon or with respect to the Golsen Loan, and (C) vote the full amount of the
Golsen Loan in any Proceeding or meeting referred to in the immediately
preceding clause (2); and

 

12



--------------------------------------------------------------------------------



 



(e) upon any distribution of the assets of Barton in connection with any
dissolution, winding up, liquidation or reorganization of Barton (whether in
connection with Proceedings, an assignment for the benefit of creditors, any
other marshalling of the assets and liabilities of Barton or otherwise), Buyer
shall first be entitled to receive payment in full of amount of any Put Option
that has been exercised or otherwise the amount of any Put Option that that
could be exercised on the last day of the Put Option Term (as applicable, the
“Superior Indebtedness”), before Golsen shall be entitled to receive any payment
in respect of the Golsen Loan, and any payment or distribution of assets of
Barton to which Golsen would be entitled but for the provisions of this
Agreement shall be made directly to Buyer to the extent necessary to pay the
Superior Indebtedness, without regard to whether such Superior Indebtedness is
then due or remains contingent only. Upon any such dissolution, winding up,
liquidation or reorganization, any payment or distribution of assets of Barton
of any kind or character, whether in cash, property or securities, to which
Golsen would be entitled except for the provisions of this Agreement (including
any such payment or distribution which may be payable or deliverable by virtue
of the provisions of securities which are subordinated as junior in right of
payment to the Golsen Loan) shall be made by the liquidating trustee, agent or
other person making such payment or distribution (whether a trustee in
bankruptcy, a receiver, a liquidating trustee or otherwise)(a “Paying Party”),
or if received by Golsen, by Golsen, directly to Buyer, to the extent necessary
to pay in full the Superior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution to Buyer. Golsen hereby authorizes and
directs each Paying Party to pay over to Buyer, upon demand by Buyer, all such
payments or distributions without the necessity of any inquiry as to the status
or balance of the Superior Indebtedness, and without further notice to or
consent of Golsen. Golsen hereby irrevocably authorizes and empowers Buyer to
demand, sue for, collect and receive every such payment or distribution and give
acquittance therefor, to execute, sign, endorse, transfer and deliver any and
all receipts and instruments, and to file claims and take such other
proceedings, all in the name of Golsen, or otherwise, as Buyer may deem
necessary or advisable for the enforcement of this Agreement, but Buyer has no
obligation to do so. In furtherance of the foregoing, but not by way of
limitation thereof, in the event that Barton is subject to any Proceeding, with
the result that Barton is excused from meeting its obligations to pay all or
part of the interest otherwise accruing under the Superior Indebtedness during
the period subsequent to the commencement of any such proceeding, Golsen agrees
that all or such part of such interest, as the case may be, shall be payable out
of, and to that extent diminish and be at the expense of, reorganization
dividends or distributions in respect of such Golsen Loan. Buyer agrees to hold
any Superior Indebtedness received before the exercise of any Put Option as
security for any later obligation by Landmark and/or Barton to perform a Put
Option later exercised. If the Put Option Period expires without a Put Option
having been exercised, Buyer agrees promptly to pay any monies so held directly
to Golsen.
9.6 Obligations Survive Closing. The rights and obligations of the parties under
this Article 9 shall survive the Closing,
Article 10 — Intentionally Deleted
Article 11 — Default and Remedies
In the event a default occurs in the performance of any party’s obligations
hereunder, the non-defaulting party(ies) shall, as a condition of exercising
its(their) remedies hereunder, provide written notice of such default to the
defaulting party. The defaulting party shall thereafter have five (5) business
days, commencing the day notice is deemed received, in which to remedy such
default. If Seller defaults hereunder with respect to its obligation to sell the
Property and fails to timely cure such default, or if Seller wrongfully refuses
to close the sale of the Property under the terms of this Agreement, Buyer shall
be entitled to the remedies under Texas law at the time of the breach,
including, without limitation, specific performance and injunctive relief
(prohibitive and mandatory) and the right to recover as an element of its
damages all costs and expenses, including, without limitation, those incurred in
connection with the negotiation and drafting of this Agreement and the
preparation for the Closing, as well as its court costs and the reasonable fees
and expenses of its attorneys and expert witnesses, including such fees, costs,
and expenses incurred in connection with appellate proceedings. If Buyer
defaults hereunder and fails to timely cure such default or if Buyer wrongfully
refuses to close the purchase of the Property under the terms of this Agreement,
Seller shall be entitled, as its sole remedy, to the Earnest Money Deposit,
which Seller shall be entitled to retain in full satisfaction of any liability
of Buyer hereunder. In the event of a dispute between Buyer and Seller relating
to the Earnest Money Deposit, the prevailing party shall have the right to
recover all of its expenses and costs incurred by reason of the dispute
including, but not limited to, attorney’s fees, court costs, and costs of suit
preparation. Neither party shall be entitled to consequential or punitive
damages in connection with a breach hereof. If Landmark or Barton default under
their obligations contained in Article 9, or if Buyer has to take action to
collect a Mandatory Refund Amount from Golsen under Section 4.1.4, Buyer shall
be entitled to the remedies under Texas law at the time of the breach,
including, without limitation, specific performance and injunctive relief
(prohibitive and mandatory) and the right to recover as an element of its
damages all costs and expenses, including, without limitation, its court costs
and the reasonable fees and expenses of its attorneys and expert witnesses,
including such fees, costs, and expenses incurred in connection with appellate
proceedings.

 

13



--------------------------------------------------------------------------------



 



Article 12 — Notices
12.1 Notices. Any notice, request, demand, instruction or other communication
given to either party hereunder, except those required to be delivered at
Closing, shall be in writing, and shall be deemed to be delivered (a) on receipt
if by hand delivery or facsimile transmission and (b) whether actually received
or not, upon deposit of both the original and the copy, as provided below, in a
regularly maintained official depository of the United States mail located in
the continental United States, and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

         
 
  If to Seller:   South Padre Island Development, LLC
2817 Crain Highway
P.O. Box 1880
Upper Marlboro, Maryland 20774
Attn: Mr. William W. Vaughan, III
Fax: (301) 374-3301
 
       
 
  If to Buyer:   Prime Financial L.L.C.
16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107
Attn: Mr. David M. Shear
Fax: (405) 236-1209
 
       
 
  With a copy to:   Atlas & Hall, L.L.P.
818 Pecan Blvd.
P. O. Drawer 3725
McAllen, Texas 78502-3725
Attn: Mr. Frederick J. Biel
Fax: (956) 686 6109

 

14



--------------------------------------------------------------------------------



 



         
 
  If to Landmark:   Landmark Land Company, Inc.
2817 Crain Highway
P.O. Box 1880
Upper Marlboro, Maryland 20774
Attn: Mr. William W. Vaughan, III
Fax: (301) 374-3301
 
       
 
  If to Barton:   Mr. Gerald G. Barton
2817 Crain Highway
P.O. Box 1880
Upper Marlboro, Maryland 20774
Fax: (301) 374-3301
 
       
 
  With a copy to:   Mr. William W. Vaughan, III
2817 Crain Highway
P.O. Box 1880
Upper Marlboro, Maryland 20774
Fax: (301) 374-3301
 
       
 
  If to Golsen:   Mr. Jack Golsen
16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107

 
       
 
      Fax: (405) 236-1209
 
  If to Title Company:   Ms. Diana Kaufold
3111 West Freddy Gonzalez
Edinburg, Texas 78539
Fax: (956) 289 3006

12.2 Changes. Any party may change its notice address and change or add to its
“copy to” addressee under this Article 12, by giving notice of the change to the
other parties in the manner provided herein for giving notice. For the purpose
of changing the addresses or addressees only, unless and until such written
notice is received, the last address and addressee stated herein shall be deemed
to continue in effect for all purposes.
Article 13 — Miscellaneous
13.1 Entire Agreement. This Agreement and the exhibits attached hereto contain
the entire agreement between the parties, and no promise, representation,
warranty or covenant not included in this Agreement or any such referenced
agreements has been or is relied upon by either party.
13.2 Amendment. No modification or amendment of the terms of this Agreement
relating to the purchase and sale of the Property shall be of any force or
effect unless made in writing and executed by both Buyer and Seller. No
modification or amendment of the terms of this Agreement relating to the
restrictions on use of the Purchase Price or to the Mandatory Refund Amount
obligations shall be of any force or effect unless made in writing and executed
by Buyer, Seller, and Golsen. No modification or amendment of the terms of this
Agreement relating to the Put Options and Golsen’s subordination of his right to
be paid the Golsen Loan shall be of any force or effect unless made in writing
and executed by Buyer, Landmark, Barton and Golsen. No modification or amendment
of the terms of this Agreement relating to the First Right to Purchase
provisions shall be of any force or effect unless made in writing and executed
by Buyer and Seller.

 

15



--------------------------------------------------------------------------------



 



13.3 Construction. If any litigation arises hereunder, it is specifically
stipulated that this Agreement shall be interpreted and constructed according to
the laws of the State of Texas.
13.4 Venue. Venue for any legal action arising out of this Agreement shall be
Brownsville, Cameron County, Texas. Further, the prevailing party in any
litigation between the parties is entitled to recover, as a part of its
judgment, reasonable attorney’s fees and costs of suit.
13.5 Effective Date. All references in this Agreement to the “Effective Date” or
similar references shall be deemed to refer to the date when all parties have
executed this Agreement.
13.6 Gender. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words of singular number shall be
held to include the plural and vice versa, unless the context requires
otherwise.
13.7 Severability. If any one or more of the provisions of this Agreement, or
the applicability of any such provision to a specific situation, shall be held
to be invalid or unenforceable, such provisions shall be modified to the minimum
extent necessary to make it or its application valid and enforceable, and the
validity and enforceability of all other provisions of this Agreement and all
other applications of any such provisions shall not be affected thereby.
13.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts together shall
constitute one and the same instrument.
13.9 Survival. All warranties, representations and agreements contained herein
or arising out of the sale of the Property by Seller to Buyer shall survive the
Closing hereof, including, without limitation, (i) Seller’s restriction on use
of the sales proceeds, (ii) Golsen’s obligation pay the Mandatory Refund Amount
(if applicable), (iii) Buyer’s Put Options, and (iv) Golsen’s subordination of
the Golsen Loan to the Superior Indebtedness.
13.10 Further Acts. In addition to the acts recited in this Agreement to be
performed by Seller, Buyer, Landmark, Barton and Golsen, respectively, the
parties each agree to perform or cause to be performed at the Closing any and
all such further acts as may be reasonably necessary to consummate the
transactions contemplated hereby.
13.11 Exhibits. All exhibits described in this Agreement are by this reference
fully incorporated herein and made a part hereof by reference for all purposes.
13.12 Binding Effect; Assignment. This Agreement and the terms and provisions
hereof shall inure to the benefit of and be binding upon the parties hereto and
their respective heirs, executors, personal representatives, successors, and
assigns, whenever the context so requires or admits. Either Buyer or Seller may
assign its rights under this Agreement without the prior written consent of the
other party, so long as the assignee assumes the obligations of the assignor,
and the assignor is not released from responsibility for its obligations except
by performance by its assignee. Landmark, Barton, and Golsen may not assign
their rights or obligations under this Agreement without the written consent of
Buyer which may be withheld in Buyer’s discretion.

 

16



--------------------------------------------------------------------------------



 



13.13 Confidentiality. Buyer and Seller acknowledge that the terms and
conditions of this Agreement and the details of the ensuing negotiations will
remain confidential between the parties to this Agreement and no proposals,
drafts, or copies of the Agreement, or summaries of any kind will be
distributed, copied, or otherwise transmitted orally or in writing, to any third
party entity or person other than professional consultants or advisers involved
in this transaction.
13.14 Exclusivity. So long as this Agreement is in effect, Seller shall take no
action to market the Property or any part of it to any potential owner or user,
and shall not accept any “back-up” contracts or conditional offers of any kind.
13.15 Foreign Person Notification. At the Closing, Seller shall deliver to Buyer
and to the Title Company an affidavit(s) from Seller and any other parties
required pursuant to Section 1445 of the Internal Revenue Code and/or
regulations relating thereto stating, under the penalty of perjury (i) that
Seller is not a foreign person, (ii) the U.S. Taxpayer identification number of
Seller, and (iii) such other information as may be required by regulations
enacted by the Department of Treasury, in connection with Section 1445 of the
Internal Revenue Code. An executed counterpart of such affidavit will be
furnished to the Buyer at Closing. If Seller is a Foreign Person, as defined by
applicable law, or if Seller fails to deliver the above described affidavit,
then Buyer or the Title Company shall withhold from the sales proceeds an amount
sufficient to comply with applicable tax law and deliver the same to the
Internal Revenue Service, together with appropriate tax forms.
13.16 Construction of Agreement. The rule of construction that ambiguities in a
document are construed against the party who drafted it does not apply in
interpreting this Agreement.
13.17 Waiver of Jury Trial. BUYER, SELLER, LANDMARK, BARTON AND GOLSEN, EACH
AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION (WHICH COUNSEL WAS NOT
DIRECTLY OR INDIRECTLY IDENTIFIED, SUGGESTED OR SELECTED BY THE OTHER PARTIES),
ALL VOLUNTARILY WAIVE A TRIAL BY JURY OF ANY ISSUE ARISING IN AN ACTION OR
PROCEEDING AMONG THE PARTIES OR THEIR SUCCESSORS, UNDER OR CONNECTED WITH THIS
AGREEMENT OR ITS PROVISIONS. THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE TO EACH
OTHER THAT THE ALL PARTIES ARE NOT IN SIGNIFICANTLY DISPARATE BARGAINING
POSITIONS.

 

17



--------------------------------------------------------------------------------



 



13.18. Additional Seller Disclosures. Seller discloses to Buyer that the
Property:

  (i)  
is not situated in a utility or other statutorily created district providing
water, sewer, drainage or flood control facilities and services, except for the
Laguna Madre Water District. Seller, prior to Closing, will deliver to Buyer,
and Buyer will execute, a statutory notice relating to the tax rate, bonded
indebtedness, and/or standby fees of the Laguna Madre Water District, and Seller
will provide Buyer a copy of the proposed disclosure during the Inspection
Period.
    (ii)  
does not adjoin or share a common boundary with the tidally influenced submerged
lands of the State of Texas.
    (iii)  
is not located seaward of the Gulf Intracoastal Waterway.
    (iv)  
is not located outside the limits of a municipality. If the Property is located
outside the limits of a municipality, the Property may now or later be included
in the extra-territorial jurisdiction (AETJ@) of a municipality and may now or
later be subject to annexation by the municipality. Each municipality maintains
a map that depicts its boundaries and ETJ. To determine if the Property is
located within a municipality=s ETJ, Buyer should contact all municipalities
located in the general proximity of the Property for further information.
    (v)  
is not located within an Agricultural Development District subject to Chapter 60
of the Texas Agriculture Code.
    (vi)  
is not located in a certificated service area of a utility service provider, as
such term is defined in Section 13.257, Texas Water Code.

IN WITNESS WHEREOF, the parties have executed this Agreement on the separate
signature pages attached as a part hereof.
[Remainder of this page intentionally left blank]

 

18



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                    “Seller”:   SOUTH PADRE ISLAND DEVELOPMENT, LLC, a        
Delaware limited liability company    
 
           
 
  By:   /s/ Joe Olree
 
Name:    
 
      Title: Vice President    
 
                Date of Execution: September 1, 2011    

[Remainder of this page intentionally left blank]

 

19



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

             
“Buyer”:
  PRIME FINANCIAL, L.L.C. an Oklahoma limited liability company    
 
           
 
  By:   /s/ David R. Goss
 
Name:David R. Goss    
 
      Title:Vice President    
 
                Date of Execution: September 8, 2011    

[Remainder of this page intentionally left blank]

 

20



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                    “Landmark”:   LANDMARK LAND COMPANY, INC., a Delaware
corporation    
 
           
 
  By:   /s/ W. W. Vaughan
 
Name:    
 
      Title: President    
 
                Date of Execution: September 1, 2011    

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

         
“Barton”:
  /s/ Gerald G. Barton
 
Gerald G. Barton, an individual    
 
       
 
  Date of Execution: September 1, 2011    

[Remainder of this page intentionally left blank]

 

22



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

     
“Golsen”:
  /s/ Jack E. Golsen
 
   
 
  Jack E. Golsen, an individual
 
   
 
  Date of Execution: September 8, 2011

[Remainder of this page intentionally left blank]

 

23



--------------------------------------------------------------------------------



 



Schedule of Exhibits:

     
Exhibit A
  Legal Description of the Land  
Exhibit B
  Form of General Warranty Deed

 

24



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Land
Tract One: 5.83 acre tract depicted on Schedule One attached hereto.
Tract Two: 15.39 acre tract depicted on Schedule Two attached hereto, with 5.39
acres, as depicted on the attached Schedule Two, with 5.39 acres more or less,
dedicated as a right of way easement for future dedication as a public street.
Tract Three: Lot 2, Block 1, South Padre Island Golf Community, Phase 1, as
recorded in Cabinet 1, Slot 1708-A, 1708-B and 1709-A, of the Map Records of
Cameron County, Texas, SAVE and EXCEPT a 2.996 acre tract described on
Schedule Three attached hereto.
Tract Four: 7.90 acre tract depicted on Schedule Four attached hereto.
EXHIBIT A

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of General Warranty Deed
General Warranty Deed
Notice of confidentiality rights: If you are a natural person, you may remove or
strike any or all of the following information from any instrument that
transfers an interest in real property before it is filed for record in the
public records: your Social Security number or your driver’s license number.
Date:
Grantor:
Grantor’s Mailing Address: [include county]
Grantee:
Grantee’s Mailing Address: [include county]
Consideration:
Property (including any improvements):
Reservations from Conveyance:
Exhibit B

 

 



--------------------------------------------------------------------------------



 



Exceptions to Conveyance and Warranty:
Grantor, for the Consideration and subject to the Reservations from Conveyance
and the Exceptions to Conveyance and Warranty, grants, sells, and conveys to
Grantee the Property, together with all and singular the rights and
appurtenances thereto in any way belonging, to have and to hold it to Grantee
and Grantee’s heirs, successors, and assigns forever. Grantor binds Grantor and
Grantor’s heirs and successors to warrant and forever defend all and singular
the Property to Grantee and Grantee’s heirs, successors, and assigns against
every person whomsoever lawfully claiming or to claim the same or any part
thereof, except as to the Reservations from Conveyance and the Exceptions to
Conveyance and Warranty.
When the context requires, singular nouns and pronouns include the plural.
[ADD SIGNATURE LINE & ACKNOWLEDGMENT FOR GRANTOR]
After Recording Return To:
Atlas & Hall, L.L.P.
Attention: Frederick J. Biel
818 Pecan Ave.
P. O. Drawer 3725
McAllen, Texas 78502-3725

 

Exhibit B